

113 HR 3887 IH: Congressional Pay for Performance Act of 2014
U.S. House of Representatives
2014-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3887IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2014Mr. Rothfus (for himself, Mr. Salmon, and Mr. DeSantis) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo hold the salaries of Members of a House of Congress in escrow if the House of Congress does not agree to a budget resolution or pass regular appropriation bills on a timely basis during a Congress, and for other purposes.1.Short titleThis Act may be cited as the Congressional Pay for Performance Act of 2014.2.Holding salaries of members of congress in escrow upon failure to agree to budget resolution(a)Holding Salaries in EscrowIf by April 15 of any calendar year (beginning with 2015), a House of Congress has not agreed to a concurrent resolution on the budget pursuant to section 301 of the Congressional Budget Act of 1974 for the fiscal year which begins on October 1 of that calendar year, during the period described in subsection (b) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.(b)Period describedWith respect to a House of Congress and a calendar year, the period described in this paragraph is the period which begins on April 16 of the calendar year and ends on the earlier of—(1)the day on which the House of Congress agrees to a concurrent resolution on the budget for the fiscal year which begins on October 1 of that calendar year; or(2)the last day of the Congress during which that calendar year occurs.3.Holding salaries of Members of Congress in escrow upon failure to pass regular appropriation bills(a)Holding Salaries in EscrowIf by July 31 of any calendar year (beginning with 2014), a House of Congress has not passed each of the regular appropriation bills for the fiscal year which begins on October 1 of that calendar year, during the period described in subsection (b) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.(b)Period DescribedWith respect to a House of Congress and a calendar year, the period described in this paragraph is the period which begins on August 1 of the calendar year and ends on the earlier of—(1)the first day by which the House of Congress has passed each of the regular appropriation bills for the fiscal year which begins on October 1 of that calendar year; or(2)the last day of the Congress during which that calendar year occurs.(c)Regular Appropriation Bill DefinedThe term regular appropriation bill means any annual appropriation bill which, with respect to the Congress involved, is under the jurisdiction of a single subcommittee of the Committee on Appropriations of the House of Representatives (pursuant to the Rules of the House of Representatives for that Congress) and a single subcommittee of the Committee on Appropriations of the Senate (pursuant to the Standing Rules of the Senate).4.Administration of escrow(a)Withholding and Remittance of Amounts From Payments Held in EscrowThe payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under section 2 or section 3 that would apply to the payment if the payment were not subject to such section.(b)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this Act.5.Release of amounts at end of a CongressIn order to ensure that this Act is carried out in a manner consistent with the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this Act on the last day of the Congress during which the amounts were deposited in such account.6.DefinitionsIn this Act—(1)the term Member includes a Delegate or Resident Commissioner to the Congress; and(2)the payroll administrator of a House of Congress means—(A)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this Act; and(B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this Act.